Judgment unanimously affirmed, without Costs of this appeal to either party. Memorandum: The sole issue presented toy the parties on this appeal is whether the conveyance of 1872 to plaintiff vested in it an absolute fee or a fee on special limitation. We find that an absolute fee was conveyed. (Nichols v. Haehn, 8 A D 2d 405, 409; Corning v. Lehigh Val. R. R. Co., 14 A D 2d 156.) In affirming the decision of the trial court on this issue, we direct attention to the fact that the proposed findings and at least one conclusion of law of both parties, which were passed upon toy the trial court, contain many factual findings for which there is no 'basis in the record on appeal or submitted exhibits. Such findings and conclusion have 'been disregarded by us. (Appeal from a judgment of Cayuga Trial and Special Term adjudging plaintiff to be the owner of certain real property and placing the action on the Trial Term for purposes of determining fair and reasonable rental value.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.